NATIONAL INSTRUMENTS CORPORATION MEMORANDUM OF RESPONSE TO SECURITIES AND EXCHANGE COMMISSION COMMENTS AS SET FORTH IN THE STAFF’S LETTER DATED MARCH 16, 2009 This Memorandum sets forth the response of National Instruments Corporation (the “Company”, “NI”, “we”, “us”, or “our”) to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) as set forth in the Staff’s letter dated March 16, 2009. This Memorandum is being filed via EDGAR.For your convenience, the Company has incorporated the Staff’s comments in bold typeface before each of its responses. Form 10-K for the Fiscal Year Ended December 31, 2008 Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Performance Graph SEC Question #1 Your performance graph plots the performance of shares of your common stock against the NASDAQ and the Russell 2000.Although you have not provided the disclosure required by Item 201(e)(1)(ii)(C) of Regulation S-K, it appears you are using the Russell 2000 to compare your stock's performance against companies with similar market capitalization . In your response letter, please explain why you did not use a published industry or line-of-business index, and why you could not reasonably identify a peer group. Response to Comment No. 1 We note for the Staff that we have considered using a “published industry or line of business” index and have not been able to identify an index that we believe appropriately reflects our industry or line of business.In this regard, we considered that our primary competitors are divisions of large corporations that have other significant business operations such that any index comprised of such competitors would not be reflective of our industry or line of business.We note that some of these larger companies that have divisions that compete with us compare their stock performance to the S&P 500 Information Technology Index in their performance graphs.However, we do not believe the S&P 500 Information Technology Index is appropriate for NI due to the disparity in our market capitalization compared to the average market capitalization of the 30 companies included in the S&P 500 Information Technology Index which is approximately 19 times higher than our market capitalization.We have also considered using a peer group index but do not believe such index is appropriate as we have not been able to identify other public companies that we believe are principally in the same line of business as we are.As noted above, the public companies that we do compete with typically compete with us at the divisional level and have other significant business lines that we believe have a significant impact on their stock prices.As a result, we have chosen to use Russell 2000 index as it consists of companies that have market capitalizations that are comparable to ours. Page 1 We will continue to assess using the Russell 2000 Index in our performance graph instead of the S&P 500 Information Technology Index (or other industry index or line of business index) or a peer group index.If we continue to use the Russell 2000 Index in future filings, our performance graph will be accompanied with a statement of the reason for our selection in accordance with Item 201(e)(1)(ii)(C) of Regulation S-K. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview SEC Question #2 We note from your disclosures in the January 29, 2009 Form 8-K that the Company reduced its spending plans for the full year of 2009 by an additional $30 million to be in a better position to deal with the extended economic uncertainties . We further note from your March 9, 2009 Form 8-K that Company's order trends in December 2008 and January 2009 were down 14% and 20% year-over-year, respectively, due to the current economic conditions.Tell us how you considered expanding your Overview disclosures in MD&A to include a more comprehensive discussion of the material trends and uncertainties on which management is most focused on for the near and long-term future, as well the actions they are taking to address these risks and challenges.Also, to the extent that past performance may not be indicative of future performance due to the current economic environment facing your business, tell us how you considered Section III B .3 of SEC Release No. 33-8350 in determining whether a quantitative discussion of these known trends and uncertainties is required under Item 303 of Regulation S-K. Response to Comment No. 2 We note for the Staff that the MD&A Overview in our Form 10-K discloses that the global industrial economy is currently in a recession, that many economists and other experts are predicting that this recession in the U.S. and global economies will likely continue through the remainder of 2009 and possibly beyond, that we are unable to predict how long this recession will last and that we expect our business to continue to be adversely impacted by this downturn in the U.S. or global economies.In future filings (including our Form 10-Q for the quarter ended March 31, 2009), we will expand our disclosure as appropriate to quantify known material trends and uncertainties such as those noted in the Staff’s comment. Results of Operations SEC Question #3 Your discussion of the results of operations sometimes does not quantify sources of material changes when such changes are attributed to two or more factors, including any offsetting factors.For example, you state that the increase in net sales can primarily be attributed to volume growth in the areas of modular instruments, particularly RF test products, PXI, software and CompactRIO, which performed well in light of the industry contraction, and that the increases in these areas were offset by declines in revenue from instrument control products which are the most sensitive to downturns in the Global PMI.
